Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 09/20/2021.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  U.S. Patent Publication Number 2010/0114017 (Lenker)


Regarding claims 2-5 Lenker discloses wherein the target intracranial vessel defines a lumen and has a lumen wall with an aneurysm (aneurysm 524, see paragraph [0187]), wherein the aneurysm has a neck communicating with the lumen of the target intracranial vessel, wherein deploying the treatment device comprises deploying the treatment device at the neck of the aneurysm, wherein deploying the treatment device comprises expanding the treatment device from a low-profile configuration to a high-profile configuration, wherein when in the high-profile configuration the treatment device has a longitudinal length that substantially matches a longitudinal length of the neck. See Figures 17, 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0114017 (Lenker) in view of U.S. Patent Publication Number 2013/0035628 (Garrison et al.)
Regarding claims 1, 19 in an alternative embodiment, Lenker discloses as shown in Figures 17-19, a method of endovascular intervention in neurovascular anatomy of a patient, the method comprising: advancing a guide-sheath (guide catheter, see paragraph [0181]) the guide-sheath comprising at least one lumen and a distal opening from the lumen; advancing a treatment device (expandable member 110, see paragraph [0166]) through the lumen of the guide-sheath and out the distal opening from the at least one lumen and through an entrance of a target intracranial vessel; and deploying the treatment device at a treatment site within the target intracranial vessel without a combined therapy of two or more anti-platelet therapeutic agents (“can be configured to elute drugs” is interpreted as including not eluting drugs) during a peri-procedural period, wherein deploying the treatment device comprises deploying a first stent device having a first amount of vessel coverage and a first biased pattern such that at least a portion of the first stent device bridges the neck of the aneurysm upon expanding the device from a low-profile configuration to a high-profile configuration.  See paragraph [0187], [0294], [0297].
Lenker fails to disclose deploying an anchor of a tethering device in an anchoring vessel of a neurovascular anatomy, wherein the anchor is coupled to a tether extending proximally from the anchor, 
advancing a guide-sheath over the tether of the tethering device anchored in the anchoring vessel and attached to the tether.
Garrison et al., from the same field of endeavor teaches a similar method as shown in figure 5 where the method includes a deploying an anchor (balloon, see paragraph [0058]) of a tethering device in an anchoring vessel of a neurovascular anatomy, wherein the anchor is coupled to a tether (tether 2111, see paragraph [0058]) extending proximally from the anchor, advancing a guide-sheath (sheath 2110b, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Lenker to include the steps of deploying an anchor of a tethering device in an anchoring vessel of a neurovascular anatomy, wherein the anchor is coupled to a tether extending proximally from the anchor, advancing a guide-sheath over the tether of the tethering device anchored in the anchoring vessel and attached to the tether, in order to extend the reach of the guide sheath and more precisely position the treatment device.
Regarding claims 7, 8  Lenker discloses  wherein the treatment device (110) is a self-expanding stent advanced by a self-expanding delivery system or a balloon-expandable stent advanced by a balloon-expanding delivery system, wherein the treatment device is a flow diverter or a stent configured to capable of assisting in the deployment of a coil in the aneurysm. See paragraph [0171]
Regarding claim 9, the Office interprets Lenker as disclosing the limitations of claim 9 because they only further define limitations which were claimed in the alterative (flow diverter) and Lenker discloses the alternative limitations. 
Regarding claim 16, Lenker discloses wherein the aneurysm is a ruptured aneurism associated with subarachnoid hemorrhage (SAH) having a contraindication for dual anti-platelet therapy (DAPT). See paragraph [0214] discloses preventing additional hemorrhage from a rupture.
Regarding claims 17, 18 Lenker discloses treating the patient with a single-anti-platelet therapeutic agent during the peri-procedural period, wherein treating the patient comprises treating the patient with aspirin-only in the peri-procedural period. See paragraph [0297].
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0114017 (Lenker) in view of U.S. Patent Publication Number 2013/0035628 (Garrison et al.) as applied to claim 9 above, and further in view of U.S. Patent Publication Number 2010/0106240 (Duggal et al.)
Regarding claim 10 Lenker fails to disclose preventing blood flow through the neck of the aneurysm with the treatment device. 

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Lenker to include the barrier disclosed by Duggal on the treatment device disclosed by Lenker in order to prevent blow flow through the neck of the aneurysm.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0114017 (Lenker) in view of U.S. Patent Publication Number 2013/0035628 (Garrison et al.) as applied to claim 9 above, and further in view of U.S. Patent Publication Number 2006/0155367 (Hines et al.)
Regarding claim 11, Lenker fails to disclose wherein the longitudinal length of the treatment device when in the high-profile configuration is between about 1 cm and about 4 cm, or between 4 cm and about 6 cm, or between about 4 cm and about 10 cm, or between about 4 cm and about 20 cm. 
	Hines, from the same field of endeavor teaches a similar method as shown in figure 1 where the treatment device in the high-profile configuration is between about 1 cm and about 4 cm. see paragraph [0066].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the length of the treatment device disclosed by Lenker by substituting the length of the treatment device disclosed by Lenker for the length of the treatment device disclosed by Hines because it would only require the simple substitution of one known alternative configuration for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 12, Hines discloses the length stent extends beyond the neck of the stent is a result effective variable for the purpose of providing treatment while minimize blockages of side branch arteries. See paragraph [0023].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the length of the treatment device disclosed by Lenker in view of Garrison and Hines such that a collective length the treatment device is capable of extending beyond the neck of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13, Lenker in view of Garrison and Hines discloses wherein the treatment device is limited to a length sufficient to bridge the neck of the aneurysm without extending substantially beyond on either side of the neck. See Figure 1 of Hines.

Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0114017 (Lenker) in view of U.S. Patent Publication Number 2013/0035628 (Garrison et al.) as applied to claim 9 above, and further in view of U.S. Patent Publication Number 2003/0100945 (Yodafat et al.)
Regarding claim 14, Lenker fails to disclose wherein the aneurysm is located near a perforating vessel. 
Yodafat at el., from the same field of endeavor teaches a similar method as shown in Figure 1 where the method includes treating an aneurysm is located near a perforating vessel. see paragraph [0014]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to method disclosed by Lenker by substitution the location of the aneurysm for one which is near a perforating vessel because it would only require the simple substitution of one known alternative configuration for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 15, Lenker in view of Garrision and Hines discloses the treatment device is avoids extending to the perforating vessel when bridging the neck of the aneurysm if the length between the aneurysm and the perforating vessel is less than how much the treatment device extends between the neck of the aneurysm. See paragraph [0023] of Hines disclosing the treatment device should avoid extending into neighboring vessels.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2010/0114017 (Lenker) in view of U.S. Patent Publication Nuber 2013/0035628 (Garrison et al.) as applied to claim 19 above, and further in view of U.S. Patent Publication Number 2010/0010624 (Berez et al.)
Regarding claim 20, Lenker deploying a second stent device having a second amount of vessel coverage and a second biased pattern, wherein the second amount of vessel coverage is substantially the same as the first amount of vessel coverage.
Berez, from the same field of endeavor teaches a similar method as shown in Figure 12 which includes the step of deploying a second stent (second occluding device 3900, see paragraph [0263]) having a second amount of vessel coverage and a second biased pattern, wherein the second amount of vessel coverage is substantially the same as a first amount of vessel coverage (only the area where the first stent overlaps the first is where the office considers the first amount of vessel coverage), for the purpose of reducing the porosity around the neck of the aneurysm. See paragraph [0263].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lenker to include a second stent to over the first disclosed by Lenker in order to reduce the porosity around the neck of the aneurysm.


. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771